United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 15-2678
                        ___________________________

                                  Gena Duckworth

                              lllllllllllllllllllll Plaintiff

                                  Tamatha Fischer

                       lllllllllllllllllllll Plaintiff - Appellant

                                   Sandra Delaney

                              lllllllllllllllllllll Plaintiff

                                            v.

St. Louis Metropolitan Police Department; Board of Police Commissioners of the
City of St. Louis; Bart Saracino; Michael J. Quinn; Francis G. Slay, ex officio, as
   Members of the Board of Police Commissioners; Chief Joseph Mokwa; Roy
 Joachimstaler, Major; Antoinette Filla, Captain, in their individual and official
      capacities; Jo Ann Freeman Morrow, Member of the Board of Police
Commissioners; Chris Goodson, Member of the Board of Police Commissioners

                     lllllllllllllllllllll Defendants - Appellees
                                      ____________

                    Appeal from United States District Court
                  for the Eastern District of Missouri - St. Louis
                                  ____________
                               Submitted: May 31, 2016
                                 Filed: June 13, 2016
                                    [Unpublished]
                                   ____________

Before LOKEN, MURPHY, and BENTON, Circuit Judges.
                           ____________

PER CURIAM.

      In 2003 Tamatha Fischer sued her employer, the St. Louis Metropolitan Police
Department, for employment discrimination. The case settled in 2008, and in 2015
Fischer moved to seal the entire record in her discrimination action, to remove it
"from PACER and the Internet," and to redact her name and initials from all
documents related to the case. The motion alleged that Fischer had been denied
employment at eight law enforcement agencies because they could access the records
from her discrimination action. The district court1 denied the motion, and Fischer
appeals. We affirm.

       We review the district court's order for abuse of discretion. Webster Groves
Sch. Dist. v. Pulitzer Pub. Co., 898 F.2d 1371, 1376 (8th Cir. 1990). Whether or not
to seal a court file is a decision "best left to the sound discretion of the trial court."
United States v. Webbe, 791 F.2d 103, 106 (8th Cir. 1986) (quoting Nixon v. Warner
Commc'ns, Inc., 435 U.S. 589, 599 (1978)). While there is a "common-law right of
access to a civil proceeding . . . that right is not absolute." IDT Corp. v. eBay, 709
F.3d 1220, 1222 (8th Cir. 2013) (internal quotation marks omitted). The court must
balance "the interests served by the common-law right of access . . . against the
salutary interests served by maintaining confidentiality of the information sought to
be sealed." Id. at 1223.

      1
       The Honorable Rodney W. Sippel, United States District Judge for the Eastern
District of Missouri.

                                           -2-
       Fischer argues that the district court's denial of her motion to seal was an abuse
of discretion. She alleges that because of her discrimination lawsuit she "has been
unable to become gainfully employed because every potential job employer and
interviewer asks about this case." Her motion lists eight law enforcement agencies
to which she has applied, but she did not provide any evidence to show that she was
qualified for these positions or that a less qualified applicant was hired for any of
them. See, e.g., Jankowski v. Extendicare Homes, Inc., 436 F. App'x 66, 68 (3d Cir.
2011) (unpublished).

      On this record we cannot conclude that the district court abused its discretion
by denying the motion to seal. Accordingly, we affirm.
                      ______________________________




                                          -3-